Name: 2010/654/EU: Commission Decision of 27Ã October 2010 amending Decision 2009/852/EC as regards the list of certain milk processing establishments in Romania subjected to certain transitional measures (notified under document C(2010) 7258) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  processed agricultural produce; NA;  agri-foodstuffs;  marketing;  health;  European construction;  technology and technical regulations
 Date Published: 2010-10-29

 29.10.2010 EN Official Journal of the European Union L 283/34 COMMISSION DECISION of 27 October 2010 amending Decision 2009/852/EC as regards the list of certain milk processing establishments in Romania subjected to certain transitional measures (notified under document C(2010) 7258) (Text with EEA relevance) (2010/654/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1) and in particular the second subparagraph of Article 12 thereof, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2) and in particular Article 9 thereof, Whereas: (1) Commission Decision 2009/852/EC (3) allows that the structural requirements laid down in Regulation (EC) No 852/2004, Annex II, Chapter II and in Regulation (EC) No 853/2004, Annex III, Section I, Chapters II and III, Section II, Chapters II and III, and Section V, Chapter I, not apply to milk processing establishments in Romania listed in Annex I to that Decision until 31 December 2011. (2) In July 2010 the Romanian authorities officially informed the Commission, that, since the entry into force of Decision 2009/852/EC, five establishments in Annex I to that Decision were closed and one has been approved, one establishment in Annex II to that Decision has given up processing compliant and non-compliant raw milk on separate production lines and should be transferred to Annex III of the Decision, five establishments in Annex III to the Decision have been approved for intra-Union trade, one has been added and one establishment was closed. (3) In light of the ongoing structural improvements, it is appropriate that the lists of establishments set out in Annexes I to III to Decision 2009/852/EC be modified accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The lists of milk processing establishments in Romania listed in Annexes I to III to Decision 2009/852/EC (the establishments) are replaced by the list of establishments in Annexes I to III of this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 October 2010. For the Commission John DALLI Member of the Commission (1) OJ L 139, 30.4.2004, p. 1. (2) OJ L 139, 30.4.2004, p. 55. (3) OJ L 312, 27.11.2009, p. 59. ANNEX I ANNEX I LIST OF ESTABLISHMENTS AS REFERRED TO IN ARTICLE 2(1) OF DECISION 2009/852/EC No Veterinary No Name of establishment Town/street or village/region 1 AB 641 SC Biomilk SRL Lopadea NouÃ , judeÃ ul Alba, 517395 2 AB 1256 SC Binal Mob SRL RÃ ¢metea, judeÃ ul Alba, 517610 3 AB 3386 SC Lactate C.H. SRL SÃ ¢nmiclÃ uÃ, judeÃ ul Alba, 517761 4 AR 563 SC Silmar Prod SRL SÃ ¢ntana, judeÃ ul Arad, 317280 5 AG 11 SC. Agrolact Cosesti CoseÃti, judeÃ ul ArgeÃ, 115202 6 BC 2519 SC Marlact SRL Buhoci, judeÃ ul BacÃ u, 607085 7 BH 4020 SC Moisi Serv Com SRL BorÃa, nr. 8, judeÃ ul Bihor, 417431 8 BN 2120 SC Eliezer SRL Lunca Ilvei, judeÃ ul BistriÃ a-NÃ sÃ ud, 427125 9 BN 2192 SC Simcodrin Com SRL BudeÃti-FÃ ¢naÃ e, judeÃ ul BistriÃ a-NÃ sÃ ud, 427021 10 BN 2399 SC Carmo-Lact Prod SRL Monor, judeÃ ul BistriÃ a-NÃ sÃ ud, 427175 11 BN 209 SC Calatis Group Prod SRL BistriÃ a, judeÃ ul BistriÃ a-NÃ sÃ ud, 427006 12 BN 2125 SC Sinelli SRL MilaÃ, judeÃ ul BistriÃ a-NÃ sÃ ud, 427165 13 BT 8 SC General Suhardo SRL PÃ ltiniÃ, judeÃ ul BotoÃani, 717295 14 BT 11 SC Portas Com SRL VlÃ sineÃti, judeÃ ul BotoÃani, 717465 15 BT 109 SC Lacto Mac SRL Bucecea, judeÃ ul BotoÃani, 717045 16 BT 115 SC Comintex SRL DÃ rÃ bani, judeÃ ul BotoÃani, 715100 17 BT 263 SC Cosmi SRL SÃ veni, judeÃ ul BotoÃani 715300 18 BT 50 SC Pris Com Univers SRL FlÃ mÃ ¢nzi, judeÃ ul BotoÃani, 717155 19 BV 8 SC Prodlacta SA Homorod Homorod, judeÃ ul BraÃov, 507105 20 BV 2451 SC Prodlacta SA Fagaras FÃ gÃ raÃ, judeÃ ul BraÃov, 505200 21 BR 36 SC Hatman SRL VÃ deni, judeÃ ul BrÃ ila, 817200 22 BR 63 SC Cas SRL BrÃ ila, judeÃ ul BrÃ ila, 810224 23 BZ 0098 SC Meridian Agroind RÃ ¢mnicu SÃ rat, judeÃ ul BuzÃ u, 125300 24 BZ 0627 SC Ianis Cos Lact SRL C.A. Rosetti, judeÃ ul BuzÃ u, 127120 25 BZ 2012 SC Zguras Lacto SRL Pogoanele, judeÃ ul BuzÃ u, 25200 26 CL 0044 SC Ianis Dim SRL Lehliu GarÃ , judeÃ ul CÃ lÃ raÃi, 915300 27 CL 0368 SC Lacto GMG SRL JegÃ lia, judeÃ ul CÃ lÃ raÃi, 917145 28 CJ 41 SC Kazal SRL Dej, judeÃ ul Cluj, 405200 29 CJ 7584 SC Aquasala SRL BobÃ ¢lna, judeÃ ul Cluj, 407085 30 CT 04 SC Lacto Baneasa SRL BÃ neasa, judeÃ ul ConstanÃ a, 907035 31 CT 15 SC Nic Costi Trade SRL DorobanÃ u, judeÃ ul ConstanÃ a, 907211 32 CT 225 SC Mih Prod SRL Cobadin, judeÃ ul ConstanÃ a, 907065 33 CT 256 SC Ian Prod SRL TÃ ¢rguÃor, judeÃ ul ConstanÃ a, 907275 34 CT 258 SC Binco Lact SRL SÃ cele, judeÃ ul ConstanÃ a, 907260 35 CT 311 SC Alltocs Market SRL Pietreni, judeÃ ul ConstanÃ a, 907112 36 CT 12203 SC Lacto Genimico SRL HÃ ¢rÃova, judeÃ ul ConstanÃ a, 905400 37 CT 30 SC Eastern European Foods SRL Mihail KogÃ lniceanu, judeÃ ul ConstanÃ a, 907195 38 CT 294 SC Suflaria Import Export SRL Cheia, judeÃ ul ConstanÃ a, 907277 39 L9 SC Covalact SA SfÃ ¢ntu Gheorghe, judeÃ ul Covasna, 520076 40 CV 2451 SC Agro Pan Star SRL SfÃ ¢ntu Gheorghe, judeÃ ul Covasna, 520020 41 DJ 80 SC Duvadi Prod Com SRL Breasta, judeÃ ul Dolj, 207115 42 DJ 730 SC Lactido SA Craiova, judeÃ ul Dolj, 200378 43 GL 4136 SC Galmopan SA GalaÃ i, judeÃ ul GalaÃ i, 800506 44 GR 5610 SC Lacta SA Giurgiu, judeÃ ul Giurgiu, 080556 45 GJ 231 SC Sekam Prod SRL Novaci, judeÃ ul Gorj, 215300 46 GJ 2202 SC Arte Import Export TÃ ¢rgu Jiu, judeÃ ul Gorj, 210112 47 HR 383 SC Lactate Harghita SA Cristuru Secuiesc, judeÃ ul Harghita, 535400 48 HR 119 SC Bomilact SRL MÃ dÃ raÃ, judeÃ ul Harghita, 537071 49 HR 213 SC Paulact SA MÃ rtiniÃ, judeÃ ul Harghita, 537175 50 HR 625 SC Lactis SRL Odorheiu Secuiesc, judeÃ ul Harghita, 535600 51 HD 1014 SC Sorilact SA RÃ ¢ÃculiÃ a, judeÃ ul Hunedoara, 337012 52 IL 0750 SC Balsam Med SRL Ã Ã ndÃ rei, judeÃ ul IalomiÃ a, 925200 53 IL 1167 SC Sanalact SRL Slobozia, judeÃ ul IalomiÃ a, 920002 54 IS 1540 SC Promilch SRL Podu Iloaiei, judeÃ ul IaÃi, 707365 55 MM 793 SC Wromsal SRL Satulung, judeÃ ul MaramureÃ, 437270 56 MM 6325 SC Ony SRL Larga, judeÃ ul MaramureÃ, 437317 57 MM 1795 SC Calitatea SRL TÃ uÃ ii MÃ gherÃ uÃ, judeÃ ul MaramureÃ, 437349 58 MM 4714 SC Saturil SRL GiuleÃti, judeÃ ul MaramureÃ, 437162 59 MH 1304 SC IL SA Mehedinti Drobeta Turnu Severin, judeÃ ul MehedinÃ i, 220167 60 MS 297 SC Rodos SRL FÃ rÃ gÃ u, judeÃ ul MureÃ, 547225 61 MS 483 SC Heliantus Prod Reghin, judeÃ ul MureÃ, 545300 62 MS 532 SC Horuvio Service SRL Lunca SÃ ¢ntu, judeÃ ul MureÃ, 547375 63 MS 2462 SC Lucamex Com SRL GorneÃti, judeÃ ul MureÃ, 547280 64 MS 5554 SC Globivetpharm SRL BatoÃ, judeÃ ul MureÃ, 547085 65 L12 SC Camytex Prod SRL TÃ ¢rgu NeamÃ , judeÃ ul NeamÃ , 615200 66 NT 900 SC Complex Agroalimentar SRL Bicaz, judeÃ ul NeamÃ , 615100 67 PH 212 SC Vitoro SRL PloieÃti, judeÃ ul Prahova, 100537 68 SM 4189 SC Primalact SRL Satu Mare, judeÃ ul Satu Mare, 440089 69 SV 1085 SC Bucovina SA Falticeni FÃ lticeni, judeÃ ul Suceava, 725200 70 SV 1562 SC Bucovina SA Suceava Suceava, judeÃ ul Suceava, 720290 71 SV 1888 SC Tocar Prod SRL FrÃ tÃ uÃ ii Vechi, judeÃ ul Suceava, 727255 72 SV 4909 SC Zada Prod SRL Horodnic de Jos, judeÃ ul Suceava, 727301 73 SV 6159 SC Ecolact SRL MiliÃÃ uÃ i, judeÃ ul Suceava, 727360 74 TR 78 SC Interagro SRL Zimnicea, judeÃ ul Teleorman, 145400 75 TR 27 SC Violact SRL Putineiu, judeÃ ul Teleorman, 147285 76 TR 81 SC Big Family SRL Videle, judeÃ ul Teleorman, 145300 77 TR 239 SC Comalact SRL Nanov, judeÃ ul Teleorman, 147215 78 TR 241 SC Investrom SRL SfinÃ eÃti, judeÃ ul Teleorman, 147340 79 TL 965 SC Mineri SRL Mineri, judeÃ ul Tulcea, 827211 80 VN 231 SC Vranlact SA FocÃani, judeÃ ul Vrancea, 620122 81 VN 348 SC Stercus Lacto SRL CiorÃ Ãti, judeÃ ul Vrancea, 627082 82 VN 35 SC Monaco SRL VrÃ ¢ncioaia, judeÃ ul Vrancea, 627445 ANNEX II ANNEX II LIST OF ESTABLISHMENTS AS REFERRED TO IN ARTICLE 3 OF DECISION 2009/852/EC No Veterinary No Name of establishment Town/street or village/region 1 L35 SC Danone PDPA Romania SRL BucureÃti, 032451 ANNEX III ANNEX III LIST OF ESTABLISHMENTS AS REFERRED TO IN ARTICLE 4 OF DECISION 2009/852/EC No Veterinary No Name of establishment Town/street or village/region 1 L18 SC Depcoinf MBD SRL TÃ ¢rgu TrotuÃ, judeÃ ul BacÃ u, 607630 2 L72 SC Lactomuntean SRL Teaca, judeÃ ul BistriÃ a-NÃ sÃ ud, 427345 3 L78 SC Romfulda Prod SRL Beclean, judeÃ ul. BistriÃ a-NÃ sÃ ud, 425100 4 L107 SC Bendear Cris Prod Com SRL Ãieu MÃ gheruÃ, judeÃ ul BistriÃ a-NÃ sÃ ud, 427295 5 L109 SC G&Lumidan SRL Rodna, judeÃ ul BistriÃ a-NÃ sÃ ud, 427245 6 L110 SC Lech Lacto SRL LechinÃ a, judeÃ ul BistriÃ a-NÃ sÃ ud, 427105 7 L3 SC Aby Impex SRL Ãendriceni, judeÃ ul BotoÃani, 717380 8 L4 SC Spicul 2 SRL Dorohoi, judeÃ ul BotoÃani, 715200 9 L116 SC Ram SRL IbÃ neÃti, judeÃ ul BotoÃani, 717215 10 L73 SC Eurocheese Productie SRL BucureÃti, 030608 11 L97 SC Terra Valahica SRL Berca, judeÃ ul BuzÃ u, 127035 12 L129 SC Bonas Import Export SRL Dezmir, judeÃ ul Cluj, 407039 13 L84 SC Picolact Prodcom SRL Iclod, judeÃ ul Cluj, 407335 14 L122 SC Napolact SA Cluj-Napoca, judeÃ ul Cluj, 400236 15 L43 SC Lactocorv SRL Ion Corvin, judeÃ ul ConstanÃ a, 907150 16 L40 SC Betina Impex SRL Ovidiu, judeÃ ul ConstanÃ a, 905900 17 L41 SC Elda Mec SRL Topraisar, judeÃ ul ConstanÃ a, 907210 18 L87 SC Niculescu Prod SRL CumpÃ na, judeÃ ul ConstanÃ a, 907105 19 L118 SC Assla Kar SRL Medgidia, judeÃ ul ConstanÃ a, 905600 20 L130 SC Muntina Prod SRL ConstanÃ a, judeÃ ul ConstanÃ a, 900735 21 L58 SC Lactate Natura SA (sc Industrializarea Laptelui SA) TÃ ¢rgoviÃte, judeÃ ul DÃ ¢mboviÃ a, 130062 22 L82 SC Totallact Group SA Dragodana, judeÃ ul DÃ ¢mboviÃ a, 137200 23 L91 SC Cosmilact SRL Schela, judeÃ ul GalaÃ i, 807265 24 L55 SC Gordon Prod SRL Bisericani, judeÃ ul Harghita, 535062 25 L65 SC Karpaten Milk Suseni, judeÃ ul Harghita, 537305 26 L124 SC Primulact SRL Miercurea Ciuc, judeÃ ul Harghita, 530242 27 L15 SC Teletext SRL Slobozia, judeÃ ul IalomiÃ a, 920066 28 L99 SC Valizvi Prod Com SRL GÃ ¢rbovi, judeÃ ul IalomiÃ a, 927120 29 L47 SC Oblaza SRL BÃ ¢rsana, judeÃ ul MaramureÃ, 437035 30 L85 SC Avi-Seb Impex SRL Copalnic MÃ nÃ Ãtur, judeÃ ul MaramureÃ, 437103 31 L86 SC Zea SRL Boiu Mare, judeÃ ul MaramureÃ, 437060 32 L16 SC Roxar Prod Com SRL CerneÃti, judeÃ ul MaramureÃ, 437085 33 L54 SC Rodlacta SRL FÃ rÃ gÃ u, judeÃ ul MureÃ, 547225 34 L21 SC Industrializarea Laptelui Mures SA TÃ ¢rgu MureÃ, judeÃ ul MureÃ, 540390 35 L108 SC Lactex Reghin SRL SolovÃ stru, judeÃ ul MureÃ, 547571 36 L121 SC Mirdatod Prod SRL IbÃ neÃti, judeÃ ul MureÃ, 547325 37 L96 SC Prod A.B.C. Company SRL GrumÃ zeÃti, judeÃ ul NeamÃ , 617235 38 L101 SC 1 Decembrie SRL TÃ ¢rgu NeamÃ , judeÃ ul NeamÃ , 615235 39 L106 SC Rapanu SR. COM SRL Petricani, judeÃ ul NeamÃ , 617315 40 L6 SC Lacta Han Prod SRL Urecheni, judeÃ ul Neamt, 617490 41 L123 SC ProCom Pascal SRL PÃ strÃ veni, judeÃ ul NeamÃ , 617300 42 L63 SC Zoe Gab SRL Fulga, judeÃ ul Prahova, 107260 43 L100 SC Alto Impex SRL ProviÃ a de Jos, judeÃ ul Prahova, 107477 44 L53 SC Friesland Romania SA Carei, judeÃ ul Satu Mare, 445100 45 L93 S.C. Agrostar Company Lyc SRL Ciuperceni, judeÃ ul Satu Mare, 447067 46 L88 SC Agromec Crasna SA Crasna, judeÃ ul SÃ laj, 457085 47 L89 SC Ovinex SRL SÃ rmÃ Ãag, judeÃ ul SÃ laj, 457330 48 L71 SC Lacto Sibiana SA Ãura MicÃ , judeÃ ul Sibiu, 557270 49 L5 SC Niro Serv Com SRL Gura Humorului, judeÃ ul Suceava, 725300 50 L36 SC Prolact Prod Com SRL Vicovu de Sus, judeÃ ul Suceava, 727610 51 L83 SC Balaceana Prod SRL BÃ lÃ ceana, judeÃ ul Suceava, 727125 52 L128 SC Tudia SRL GrÃ meÃti, judeÃ ul Suceava, 727285 53 L68 SC Aida SRL GÃ lÃ neÃti, judeÃ ul Suceava, 727280 54 L80 SC Industrial Marian SRL DrÃ nceni, judeÃ ul Vaslui, 737220 55 L 136 SC Campaei Prest SRL HidiÃeul de Sus, judeÃ ul Bihor, 417277 56 L135 SC Multilact SRL Baia Mare, judeÃ ul MaramureÃ, 430015 57 L81 SC Raraul SA CÃ ¢mpulung Moldovenesc, judeÃ ul Suceava, 727100 58 L146 SC Napolact SA Ã aga, judeÃ ul Cluj, 407565